PER CURIAM:
Calvin Lyndale Gaddy appeals the district court’s orders adopting the magistrate judge’s report and recommendation and dismissing his civil complaint, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gaddy v. S.C. Dist. Courts, No. 8:13-cv-02387-JFA (D.S.C. Mar. 18, 2014; Apr. 28, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.